DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 09/01/2022.  Claims 31, 35, 38, 42-45, and 49 have been amended. Claims 31-51 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 31-51 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 31, 38, and 45 recite a method, apparatus, and computer program product for automatically approving tiles to be presented as an impression based on a selection being within an available range. Under Step 2A, Prong I, claims 31, 38, and 45 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Automatically approving tiles to be presented as an impression based on a selection being within an available range is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include presenting a first set of distinct selectable tiles; receiving an indication of a first input; presenting a second set of distinct selectable tiles; determining option structures associated with distinct selectable tiles; presenting a price band; receiving an indication of a second input; and automatically approving the second distinct selectable tile. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 31, 38, and 45 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 31, 38, and 45 have recited the following additional elements: User interface, server, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 31, 38, and 45 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. user interface, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 31, 38, and 45 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0164], for implementing the “general purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 32-37, 39-44, and 46-51 further recite the method, apparatus, and computer program product of claims 31, 38, and 45, respectively. Dependent claims 32-37, 39-44, and 46-51 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 31, 38, and 45. For example, claims 32-37, 39-44, and 46-51 further describe the limitations for presenting distinct selectable tiles and organizing the options according to extracted/tagged features – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 32-37, 39-44, and 46-51, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Response to Arguments
Applicant’s arguments see pages 12-13 of the Remarks disclosed, filed on 09/01/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 31-51 have been considered but are not persuasive. The Applicant asserts “While Applicant maintains the disagreement with the outstanding rejection, Applicant submits that the claims are clarified as amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, Applicant submits that the claims are not directed to a judicial exception (i.e., an abstract idea, as alleged by the Examiner). And even assuming arguendo that the Examiner were to find that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract idea to which the claimed invention may be alleged to be directed) is integrated into a practical application. Furthermore, even assuming arguendo that the Examiner were to find that the claimed invention and/or the alleged abstract to which the claimed invention is directed is not integrated into a practical application, Applicant submits that the claimed invention includes elements that, when considered either alone or in combination, constitute significantly more than any alleged abstract to which the claimed invention may be directed.”  The Examiner respectfully disagrees. Independent claims 31, 38, and 45 recite a method, apparatus, and computer program product for automatically approving tiles to be presented as an impression based on a selection being within an available range. Claims 31, 38, and 45 have recited the following additional elements: User interface, server, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 31, 38, and 45 are not found to integrate the judicial exception into a practical application. Claims 31, 38, and 45 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. (See 101 analysis above). The Examiner recommends incorporating dependent claim 33 into independent claim 31 (and similar amendments with the mirrored claims) would help integrate the abstract idea into a practical application because the result with the tagging each promotion with the extracted features and updating the structure database with said tagging. Therefore, the rejection(s) of claim(s) 31-51 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 13-17 of the Remarks disclosed, filed on 09/01/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 31-51 over Zhu, Lemphers, and Wu in view of have been considered and are persuasive. The Applicant asserts “As is clear, the further description of effective in paragraph [0043] of Zhu fails to disclose value. Rather, effective is described as a "correlation," which is, via the context of this paragraph, tied to popularity of "sales, user interest, queries, etc."…While the Applicant does not concede to any alleged disclosure of Zhu, it is clear that Zhu does not disclose (1) automatically approving nor (2) the recited "automatically approving" "in an instance in which the value of the one or more features meets the predetermined value threshold."…To start, the Office Action, at page 10, relies on paragraphs [0098] and [0099] of Zhu to allege that it discloses "if discount value is above threshold then discount template is automatically populated with promotion/discount information." This, however, is not supported by these paragraphs of Zhu. Indeed, as Zhu expressly describes in paragraphs [0098] and [0099], recommendations are for "the most popular or effective templates." Thus Applicant respectfully disagrees with the Office Action's interpretation of Zhu. Additionally, Applicant respectfully disagrees that the apparent interpretation of "automatically populated" to be the recited "automatic approval" is not supported by Zhu, including these paragraphs not describing automated population of promotion/discount information in a template…Paragraphs [0098] and [0099] of Zhu do not describe any automatic approval. It is clear from these paragraphs that there is no automatic approval of a template. To the contrary, Zhu describes presenting what has been determined to be the most popular or effective template. Zhu is silent as to any type of approval. Moreover, paragraph [0099] makes clear the seller can choose whatever template the seller desires: "the seller decides to offer the following discount: 'buy [television] cut [20%] get [book]'." Zhu at [0099]. Thus Zhu describes the user-here a seller-approving of the template…Further, these paragraphs do not disclose the recited "automatically approving" "in an instance in which the value of the one or more features meets the predetermined value threshold." As described above, Zhu describes presenting templates based on popularity and effectiveness. Zhu at [0098], [0099]. And the paragraphs relied on for Zhu regarding discount valuation are not related to the presentation of a template but instead to tracking real-time purchases by a user to alert a user to additional discounts. Zhu at [0070]. Such descriptions are not "automatically approving" nor are they related to such approving "in an instance in which the value of the one or more features meets the predetermined value threshold."…Additionally, neither Lemphers nor Wu disclose these limitations. Thus Applicant respectfully submits that Zhu, Lemphers, and Wu fail to disclose the amended claims and that the pending claims be allowed.”  The Examiner agrees and therefore, the rejection(s) of claim(s) 31-51 under 35 U.S.C. § 103(a) has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
October 28, 2022